Case
   Case
     1:19-cv-00038-SPW-TJC
         1:08-cv-08000 Document
                            Document
                                796-2 1-2
                                       FiledFiled
                                             04/10/19
                                                  04/10/19
                                                        Page
                                                           Page
                                                             1 of 117of 17   Exhibit B
Case
   Case
     1:19-cv-00038-SPW-TJC
         1:08-cv-08000 Document
                            Document
                                796-2 1-2
                                       FiledFiled
                                             04/10/19
                                                  04/10/19
                                                        Page
                                                           Page
                                                             2 of 217of 17
Case
   Case
     1:19-cv-00038-SPW-TJC
         1:08-cv-08000 Document
                            Document
                                796-2 1-2
                                       FiledFiled
                                             04/10/19
                                                  04/10/19
                                                        Page
                                                           Page
                                                             3 of 317of 17
Case
   Case
     1:19-cv-00038-SPW-TJC
         1:08-cv-08000 Document
                            Document
                                796-2 1-2
                                       FiledFiled
                                             04/10/19
                                                  04/10/19
                                                        Page
                                                           Page
                                                             4 of 417of 17
Case
   Case
     1:19-cv-00038-SPW-TJC
         1:08-cv-08000 Document
                            Document
                                796-2 1-2
                                       FiledFiled
                                             04/10/19
                                                  04/10/19
                                                        Page
                                                           Page
                                                             5 of 517of 17
Case
   Case
     1:19-cv-00038-SPW-TJC
         1:08-cv-08000 Document
                            Document
                                796-2 1-2
                                       FiledFiled
                                             04/10/19
                                                  04/10/19
                                                        Page
                                                           Page
                                                             6 of 617of 17
Case
   Case
     1:19-cv-00038-SPW-TJC
         1:08-cv-08000 Document
                            Document
                                796-2 1-2
                                       FiledFiled
                                             04/10/19
                                                  04/10/19
                                                        Page
                                                           Page
                                                             7 of 717of 17
Case
   Case
     1:19-cv-00038-SPW-TJC
         1:08-cv-08000 Document
                            Document
                                796-2 1-2
                                       FiledFiled
                                             04/10/19
                                                  04/10/19
                                                        Page
                                                           Page
                                                             8 of 817of 17
Case
   Case
     1:19-cv-00038-SPW-TJC
         1:08-cv-08000 Document
                            Document
                                796-2 1-2
                                       FiledFiled
                                             04/10/19
                                                  04/10/19
                                                        Page
                                                           Page
                                                             9 of 917of 17
Case
   Case
     1:19-cv-00038-SPW-TJC
         1:08-cv-08000 Document
                            Document
                                796-2 1-2
                                       FiledFiled
                                             04/10/19
                                                  04/10/19
                                                        Page
                                                           Page
                                                             10 of1017of 17
Case
   Case
     1:19-cv-00038-SPW-TJC
         1:08-cv-08000 Document
                            Document
                                796-2 1-2
                                       FiledFiled
                                             04/10/19
                                                  04/10/19
                                                        Page
                                                           Page
                                                             11 of1117of 17
Case
   Case
     1:19-cv-00038-SPW-TJC
         1:08-cv-08000 Document
                            Document
                                796-2 1-2
                                       FiledFiled
                                             04/10/19
                                                  04/10/19
                                                        Page
                                                           Page
                                                             12 of1217of 17
Case
   Case
     1:19-cv-00038-SPW-TJC
         1:08-cv-08000 Document
                            Document
                                796-2 1-2
                                       FiledFiled
                                             04/10/19
                                                  04/10/19
                                                        Page
                                                           Page
                                                             13 of1317of 17
Case
   Case
     1:19-cv-00038-SPW-TJC
         1:08-cv-08000 Document
                            Document
                                796-2 1-2
                                       FiledFiled
                                             04/10/19
                                                  04/10/19
                                                        Page
                                                           Page
                                                             14 of1417of 17
Case
   Case
     1:19-cv-00038-SPW-TJC
         1:08-cv-08000 Document
                            Document
                                796-2 1-2
                                       FiledFiled
                                             04/10/19
                                                  04/10/19
                                                        Page
                                                           Page
                                                             15 of1517of 17
Case
   Case
     1:19-cv-00038-SPW-TJC
         1:08-cv-08000 Document
                            Document
                                796-2 1-2
                                       FiledFiled
                                             04/10/19
                                                  04/10/19
                                                        Page
                                                           Page
                                                             16 of1617of 17
Case
   Case
     1:19-cv-00038-SPW-TJC
         1:08-cv-08000 Document
                            Document
                                796-2 1-2
                                       FiledFiled
                                             04/10/19
                                                  04/10/19
                                                        Page
                                                           Page
                                                             17 of1717of 17
